Citation Nr: 1214430	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel






INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987.  The record reflects that he received an Other Than Honorable discharge in October 1987.  In a January 1995 administrative decision the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, determined that the Veteran had honest, faithful, and meritorious service from January 6, 1977 through January 5, 1982, and was eligible for VA benefits based on that period of service.  The RO further determined that the Other Than Honorable discharge on October 2, 1987 was a bar to all gratuitous VA benefits based on his service from January 6, 1982 to October 2, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision in which the RO denied service connection for bipolar disorder.  

In his June 2008 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a July 2008 letter, the RO informed the Veteran that his hearing was scheduled in August 2008.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Veteran's Virtual VA e-folder reflects that, in a June 2009 rating decision, the RO denied service connection for PTSD and chronic depression.  The June 2009 rating decision has not been appealed to the Board.  Nevertheless, while the RO has characterized the issue currently on appeal as entitlement to service connection for bipolar disorder, given the evidence of record (including diagnoses of PTSD and depressive disorder) the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the claims file reflects that the Veteran was previously represented by the Nebraska Department of Veterans Affairs (as reflected in an April 1994 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In July 2002, the Veteran filed a VA Form 21-22, appointing Disabled American Veterans as his representative.  Most recently, in June 2008, the Veteran filed a VA Form 21-22 appointing the American Legion as his representative.  The Board recognizes the change in representation.

As a final preliminary matter, the Board notes that, in her March 2012 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran was entitled to have the earlier administrative decision regarding the character of his discharge from his second period of service reviewed, based on mitigating circumstances.  The representative's assertion raises the issue of whether new and material evidence has been submitted sufficient to reopen the matter of whether the character of the Veteran's discharge from service on October 2, 1987 is a bar to entitlement to gratuitous VA benefits.  The issue of whether new and material evidence has been submitted sufficient to reopen the matter of whether the character of the Veteran's discharge from service on October 2, 1987 is a bar to entitlement to gratuitous VA benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.  

As an initial matter, the record reflects that there are outstanding records which are potentially pertinent to the appeal which are not currently available for the Board's review.  

In this regard, the record reflects that, in May 1994, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  In a November 1994 response, the NPRC advised the RO that the request for medical records would be answered by the Commandant of the U.S. Marine Corps, at the Marine Corps Combat Development Center.  An April 1995 Report of Contact with Code 41 (the Commandant of the Headquarters United States Marine Corps) reflects that an individual at that facility advised the RO that the only service treatment record they had available was the Veteran's entrance examination, although they were conducting an extensive search for any additional service treatment records.  The individual from the Marine Corps advised the RO that the NPRC would not have any additional records since they received the entire record from the NPRC.  Later that month, the Marine Corps advised the RO that an extensive search had failed to locate the Veteran's complete medical records, and all available records were enclosed.  These records consisted of the Veteran's November 1976 Report of Medical History and enlistment examination and a September 1987 electrocardiogram (EKG).  In February 2008, the RO made a Formal Finding of the Unavailability of the Veteran's service treatment records.  

Despite the February 2008 Formal Finding of the Unavailability of the Veteran's service treatment records, the June 2009 rating decision, discussed in the introduction, reflects that the evidence considered in that rating decision included the Veteran's service treatment records and non medical records for the period November 18, 1978 to December 22, 1987.  While the June 2009 rating decision is available for the Board's review in the Veteran's Virtual VA e-folder, the evidence considered therein, including the referenced service treatment records, are not available for the Board's review in either the paper claims file or the Virtual VA e-folder.  Rather, the only service treatment records currently available for the Board's review are the November 1976 Report of Medical History and enlistment examination and a September 1987 EKG.  On remand, an additional attempt should be made to associate any outstanding service treatment records with the claims file or the Virtual VA e-folder.  See 38 C.F.R. § 3.159(c) (2011).  

Additionally, a January 2000 Report of Contact reflects that the Veteran was hospitalized at the Omaha VA Medical Center (VAMC) in September 1999 and was released to a halfway house in November.  A March 2008 VA treatment record discusses the Veteran's past psychiatric history and notes that he was admitted to the inpatient unit in Des Moines for an angry outburst.  An April 2008 substance abuse treatment program note from the Omaha VAMC indicates that the Veteran was previously treated in that program in 1995, 1999, and 2005.  While VA treatment records from the Omaha VAMC and the Knoxville and Lincoln Community Based Outpatient Clinics (CBOCs), dated from May 2000 to July 2002 and from December 2006 to April 2008 are of record, the aforementioned evidence indicates that additional VA treatment records are available.   

Moreover, the June 2009 rating decision in the Veteran's Virtual VA e-folder reflects that the evidence considered included VA treatment records from St. Louis VAMC for the period May 9, 2000 to September 8, 2008 and VA treatment records from the Omaha VAMC for the period May 5, 2008 to May 21, 2009.  A July 2009 rating decision in the Veteran's Virtual VA e-folder reflects that the evidence considered in that decision included VA treatment records for the period May 8, 2008 to April 24, 2009 from the St. Louis VAMC.  While the June 2009 and July 2009 rating decisions are available for the Board's review in the Virtual VA e-folder, the evidence relied on in those decisions, to include the aforementioned VA treatment records, are not available for the Board's review in either the Veteran's paper claims file or Virtual VA e-folder.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the AMC/RO should associate with the record any pertinent treatment records from the Omaha VAMC and Knoxville CBOC, dated prior to May 2000, between July 2002 and December 2006, and since April 2008; from the Des Moines VAMC; and from the St. Louis VAMC, dated since May 2000.  

Further, the claims file reflects that the Veteran filed claims for VA vocational rehabilitation in July 1997, January 2007, and March 2008.  While the VA treatment records currently associated with the claims file include some vocational rehabilitation treatment records, no VA vocational rehabilitation folder has been forwarded to the Board.  As the claim is being remanded, the AMC/RO should associate with the record the Veteran's vocational rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

In addition to the foregoing, the record reflects that, in November 1995, the Naval Discharge Review Board requested the Veteran's medical records from the RO.  The request advised the RO that the Veteran had requested a discharge review.  Accordingly, on remand, the AMC/RO should attempt to obtain copies of all pertinent records from the Naval Discharge Review Board pertaining to the Veteran's application for a discharge review.  See 38 C.F.R. § 3.159(c).  

Further, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The record reflects current diagnoses of and treatment for bipolar disorder.  A July 2007 VA mental health clinic telephone encounter note reflects that the Veteran stated that he believed that his bipolar disorder started soon after he joined the service and caused him to get involved in substance abuse.  In light of the Veteran's assertion that his bipolar disorder started soon after he joined the service, and the fact that the claim on appeal is being remanded for other development, the Board finds that a VA medical examination and opinion would be helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.  

Further, as noted in the introduction, the issue of whether new and material evidence has been submitted sufficient to reopen the matter of whether the character of the Veteran's discharge from service on October 2, 1987 is a bar to entitlement to gratuitous VA benefits has been raised by the record and is being referred to the AOJ for appropriate action.  The Board finds that the claim for service connection for a psychiatric disorder is inextricably intertwined with the issue of whether new and material evidence has been submitted sufficient to reopen the matter of whether the character of the Veteran's discharge from service on October 2, 1987 is a bar to entitlement to gratuitous VA benefits, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, appellate review of the claim for service connection must be deferred until the above-described claim is adjudicated.  

Finally, the Board further finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  While a November 2007 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for a bipolar condition, and a June 2008 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claims for service connection for PTSD and chronic depression, in light of the of the recharacterization of the claim on appeal, he should be furnished VCAA notice regarding the expanded claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a psychiatric disorder, to include bipolar disorder, PTSD, and depression.  

2.  Associate with the paper claims file or the Virtual VA e-folder the Veteran's service treatment records and non medical records for the period from November 18, 1978 to December 22, 1987, as referenced in the June 2009 rating decision.  If no service treatment records which are not currently associated with the paper claims file are available, contact the relevant service department, and/or any other relevant agency, to obtain any outstanding service treatment records.  If a search for any additional service treatment records is unsuccessful, the AMC/RO must notify the Veteran and his representative of this in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, to include bipolar disorder, PTSD, and depression.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any pertinent treatment records from the Omaha VAMC and Knoxville CBOC, dated prior to May 2000, between July 2002 and December 2006, and since April 2008; from the Des Moines VAMC; and from the St. Louis VAMC, dated since May 2000.  

4. Associate with the paper claims file or the Virtual VA e-folder any records contained in the Veteran's VA vocational rehabilitation folder.

5.  Contact the Naval Discharge Review Board and attempt to obtain copies of all pertinent records pertaining to the Veteran's application for a discharge review.  

6.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder, to include bipolar disorder, PTSD, and depression.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current psychiatric disorder, to include bipolar disorder, PTSD, and/or depression.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  After ensuring that the development is complete, and adjudicating the matter of whether new and material evidence has been submitted sufficient to reopen the matter of whether the character of the Veteran's discharge from service on October 2, 1987 is a bar to entitlement to gratuitous VA benefits, re-adjudicate the claim for service connection for a psychiatric disorder.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

